 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     LARRY ZAMORA,                                   )   Civil No. 1:18-cv-01066-BAM
14
                                                     )
15           Plaintiff,                              )   STIPULATION AND ORDER FOR A
                                                     )   SECOND EXTENSION OF TIME FOR
16                   v.                              )   DEFENDANT TO FILE HER
17                                                   )   RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19           Defendant.                              )
20                                                   )

21
22           IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a second extension of time of 14 days
24   to file her responsive brief. Defendant respectfully requests this extension of time because of an
25   illness to the undersigned, and because he has a Ninth Circuit responsive brief to complete this
26   week.
27
28   Stip. to Extend Def.’s Brief


                                                     1
 1          The new due date for Defendant’s responsive brief will be Monday, September 30, 2019.
 2
 3
                                                 Respectfully submitted,
 4
 5   Date: September 16, 2019                    LAW OFFICES OF LAWRENCE D. ROHLFING

 6                                        By:    /s/ Monica Perales*
                                                 MONICA PERALES
 7                                               * By email authorization on September 16, 2019
 8                                               Attorney for Plaintiff

 9
     Date: September 16, 2019                    McGREGOR W. SCOTT
10
                                                 United States Attorney
11
                                          By:    /s/ Michael K. Marriott
12                                               MICHAEL K. MARRIOTT
                                                 Special Assistant United States Attorney
13
                                                 Attorneys for Defendant
14
15   Of Counsel
     Jeffrey Chen
16
     Assistant Regional Counsel
17   Social Security Administration
18
19                                               ORDER

20          Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have a
21   second extension of time to file a response to Plaintiff’s Opening Brief. Defendant’s response
22   shall be filed on or before September 30, 2019. All other deadlines in the Court’s Scheduling
23   Order shall be modified accordingly. No further extensions of time shall be granted absent a
24   demonstrated showing of good cause.
25   IT IS SO ORDERED.
26
        Dated:    September 17, 2019                         /s/ Barbara   A. McAuliffe              _
27                                                       UNITED STATES MAGISTRATE JUDGE
28


                                                     2
